DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 6 and 10 are allowable. The restriction requirement of Groups I-II and species a-d , as set forth in the Office action mailed on 9/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I-II and species a-d is withdrawn.  Claims 7-9 , directed to non-expected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 4/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/474049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Burgess on 6/10/2021.

The application has been amended as follows: 
	In claim 1, lines 16-18 remove the 3 phrases “or a functional group derived therefrom”.

	In claim 1, line 20 replace the phrase “except for the residue of a polyfunctional organic compound,” with --- except for the residue of the polyfunctional organic compound, ---

	In claim 7, line 1 replace the phrase “preparing a ceria nanocomposite for treating” with --- preparing the ceria nanocomposite of claim 1 for treating---

	In claim 7, lines 3-4 replace the phrase “a polyfunctional dispersion stabilizer, and a first solvent;” with --- a polyfunctional dispersion stabilizer which comprises an aliphatic amino carboxylic acid, and a first solvent;---

	In clam 7, line 9 replace the phrase “a ceria nanocomposite is thereby prepared” with --- the ceria nanocomposite is thereby prepared---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 4/16/2021 were persuasive and further search of the prior art did not yield a motivation or suggestion to create a nanocomposite having the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613